DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Drawings
The drawings are objected to because Figures 3-9 and 11 are not in compliance with 37 CFR 1.84(p)(3), which requires numbers, letters, and reference characters to measure at least .32 cm (1/8 inch) in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 10, the claim limitation “programmable source controller module” the generic placeholder “module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Accordingly, the limitation is interpreted as a programmable source controller (Applicant’s specification, page 5, lines 4-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler (Edler, R. et al., “Basics of alpha/beta-discrimination for liquid scintillation counting”, 2010, retrieved from the Internet as indicated in the Information Disclosure Statement filed 06 March 2020 which includes a copy of the reference) in view of Sefzick (Sefzick, T. et al., “A System for Simulation of Scintillator Light Signals”, Nuclear Instruments and Methods in Physics Research, A288:571-573, 1990; a copy is included with the Information Disclosure Statement filed 06 March 2020).

	Regarding claim 1, Edler discloses a method for calibrating and/or testing a liquid scintillation counter, the method comprising: (a) injecting a plurality of radioactive event test pulses, wherein each radioactive event test pulse is of a kind selected from the group consisting of: (A) a beta test pulse having a light pulse shape that emulates a light pulse shape produced by a scintillator as a result of radioactive decay of a beta emitter (page 2, “Alpha/Beta calibration”); (B) an alpha test pulse having a light pulse shape that emulates a light pulse shape produced by a scintillator as a result of radioactive decay of an alpha emitter (page 2, “Alpha/Beta calibration”); and (C) a gamma test pulse having a light pulse shape that emulates a light pulse shape produced by a scintillator as a result of radioactive decay of a gamma emitter, wherein the plurality of emulated radioactive event test pulses comprises at least one beta test pulse and at least one alpha test pulse (page 2, “Alpha/Beta calibration”); and (b) detecting, by one 
	Edler does not expressly disclose an electronic test source is used to emulate the test pulses.
	Sefzick discloses the use of light emitting diodes as a replacement for radioactive sources (page 571, left-hand column, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Edler in view of the teachings of Sefzick so that an electronic test source is used to emulate the test pulses.
	One would have been motivated to do so to gain an advantage recited in Sefzick of easing calibration of scintillators (Sefzick, page 571, left-hand column, first paragraph).

	Regarding claim 2, Edler modified teaches the method of claim 1, comprising calibrating one or more discriminators of the liquid scintillation counter based on the detection of the at least one alpha test pulse and the at least one beta test pulse by the liquid scintillation counter (Edler, page 2, setting the PDD).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick as applied to claim 1 above, and further in view of Luitwieler (US 4,060,726).

Regarding claim 3, Edler modified teaches the method of claim 1, wherein the plurality of emulated radioactive event test pulses comprises at least one gamma test pulse, and the method comprises calibrating the liquid scintillation counter based on (i) detection of the at least one alpha test pulse and/or the at least one beta test pulse and (ii) detection of the at least one gamma test pulse (Edler, page 2, “Alpha/Beta calibration”).
	Edler does not expressly disclose the calibration is performed on one or more discriminators of the liquid scintillation counter.
	Luitwieler discloses calibration is performed on one or more discriminators of a scintillator (Luitwieler, col. 1 ln. 10 - col. 2 ln. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Luitwieler so that the calibration is performed on one or more discriminators of the liquid scintillation counter.
	One would have been motivated to do so to gain an advantage recited in Luitwieler of being able to obtain results in terms of absolute energy levels (Luitwieler, col. 1 ln. 10 - col. 2 ln. 6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick as applied to claim 1 above, and further in view of Chepurnov (Chepurnov, A.S. et al., “Online calibration of neutrino liquid scintillator detectors above 10 MeV”, Journal of Physics: Conference Series 675(1):012008, 6 pages, 2016; a copy is included with the Information Disclosure Statement filed 06 March 2020).

	Regarding claim 4, Edler modified teaches the method of claim 1. Edler modified does not expressly disclose adjustable amplitudes and delay times.
	Chepurnov discloses adjustable amplitudes and delay times (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Chepurnov to include adjustable amplitudes and delay times.
	One would have been motivated to do so to gain an advantage of having a more versatile method.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick and Chepurnov as applied to claim 4 above, and further in view of Akers (US 2014/0001365).

	Regarding claim 5, Edler modified teaches the method of claim 4, wherein: the plurality of emulated radioactive event test pulses comprises beta test pulses (Edler, page 2, “Alpha/Beta calibration”).
	Edler modified does not expressly disclose step (b) comprises adjusting an intensity of one or more of the beta test pulses to produce a distribution of intensities that emulates a carbon-14 (14C) spectrum, thereby generating an emulated 14C spectrum, step (c) comprises detecting the emulated 14C spectrum, and the method comprises calibrating and/or testing one or more high voltage settings of the liquid scintillation counter based on the detected emulated 14C spectrum.
Akers discloses a carbon-14 (C-14) radionuclide that can be detected and discriminated from other radionuclides (par. [0071]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Akers so that step (b) comprises adjusting an intensity of one or more of the beta test pulses to produce a distribution of intensities that emulates a carbon-14 (14C) spectrum, thereby generating an emulated 14C spectrum, step (c) comprises detecting the emulated 14C spectrum, and the method comprises calibrating and/or testing one or more high voltage settings of the liquid scintillation counter based on the detected emulated 14C spectrum.
	One would have been motivated to do so to gain an advantage of having a more accurate method.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick and Chepurnov as applied to claim 4 above, and further in view of Valenta (US 5,483,070).

Regarding claim 6, Edler modified teaches the method of claim 4, but does not expressly disclose step (b) comprises adjusting an intensity of one or more of the emulated radioactive event test pulses to produce a plurality of emulated radioactive event test pulses having different intensities, and step (c) comprises detecting the plurality of emulated radioactive event test pulses having different intensities, and the method comprises calibrating and/or testing an energy path dynamic range of the liquid 
Valenta discloses different beta emitters have different energy levels, producing scintillations of different intensities (col. 6 ln. 14-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Valenta so that step (b) comprises adjusting an intensity of one or more of the emulated radioactive event test pulses to produce a plurality of emulated radioactive event test pulses having different intensities, and step (c) comprises detecting the plurality of emulated radioactive event test pulses having different intensities, and the method comprises calibrating and/or testing an energy path dynamic range of the liquid scintillation counter based on the intensities of the detected emulated radioactive event test pulses having different intensities.
One would have been motivated to do so to gain an advantage of having a more accurate method.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick and Chepurnov as applied to claim 4 above, and further in view of Yang (US 2015/0323682).

Regarding claim 7, Edler modified teaches the method of claim 4, but does not expressly disclose step (b) comprises adjusting the time interval between the two or more emulated radioactive event test pulses to generate a sequence of emulated 
Yang discloses scintillator linearity refers to how well a scintillation crystal approaches perfect linear proportionality between gamma radiation energy and light output (par. [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Yang so that step (b) comprises adjusting the time interval between the two or more emulated radioactive event test pulses to generate a sequence of emulated radioactive event test pulses emitted at a fixed rate, step (c) comprises detecting the sequence of emulated radioactive event test pulses, and the method comprises calibrating and/or testing a count rate linearity of the liquid scintillation counter based on the detected sequence of emulated radioactive event test pulses.
One would have been motivated to do so to gain an advantage of having a more accurate method.

Regarding claim 9, Edler modified teaches the method of claim 4, but does not expressly disclose step (b) comprises generating multiple emulated radioactive event test pulses 75 nanoseconds to 5 microseconds after generating a primary emulated radioactive event test pulse, step (c) comprises detecting the sequence of emulated radioactive event test pulses, and the method comprises calibrating and/or testing Time-
Yang discloses multiple radioactive event pulses 200 nanoseconds after generating a primary radioactive event pulse and detecting the sequence of radioactive event pulses, including time-resolved measurements (par. [0079], [0181], fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Yang so that step (b) comprises generating multiple emulated radioactive event test pulses 75 nanoseconds to 5 microseconds after generating a primary emulated radioactive event test pulse, step (c) comprises detecting the sequence of emulated radioactive event test pulses, and the method comprises calibrating and/or testing Time-Resolved Liquid Scintillation Counting (TRLSC) electronics and/or software of the liquid scintillation counter based on the detected primary test pulse and detected emulated after-pulse radiation.
One would have been motivated to do so to gain an advantage recited in Yang of being able to distinguish between different types of radiation (Yang, par. [0181]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edler in view of Sefzick and Chepurnov as applied to claim 4 above, and further in view of Ahn (Ahn, J.K. et al., “RENO: An Experiment for Neutrino Oscillation Parameter q13 Using Reactor Neutrinos at Yonggwang (Proposal and Technical Design Report), .

	Regarding claim 8, Edler modified teaches the method of claim 4, but does not expressly disclose step (b) comprises repeatedly adjusting the time interval between consecutive radioactive event test pulses to generate a pseudorandom sequence of emulated radioactive event test pulses, step (c) comprises detecting the pseudorandom sequence of emulated radioactive event test pulses, and the method comprises calibrating and/or testing a dead-time correction of the liquid scintillation counter based on the detected pseudorandom sequence of emulated radioactive event test pulses.
	Ahn discloses correcting dead-time with the use of light sources (page 115).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Edler in view of the teachings of Ahn so that step (b) comprises repeatedly adjusting the time interval between consecutive radioactive event test pulses to generate a pseudorandom sequence of emulated radioactive event test pulses, step (c) comprises detecting the pseudorandom sequence of emulated radioactive event test pulses, and the method comprises calibrating and/or testing a dead-time correction of the liquid scintillation counter based on the detected pseudorandom sequence of emulated radioactive event test pulses.
One would have been motivated to do so to gain an advantage of having a more accurate method.

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurnov in view of Iwatschenko-Borho (US 2008/0315110).

	Regarding claim 10, Chepurnov discloses a system for calibrating and/or testing a liquid scintillation counter (abstract, “online calibration of neutrino liquid scintillator detector”, fig. 1), the system comprising: a detector for producing a pulse signal corresponding to each of a plurality of detected radioactive events in a test sample (fig. 1, PMTs); an electronic test source comprising a pulse light emitting diode (LED), circuitry, and a programmable source controller module; a processor (PC); wherein calibration of the detector is performed (fig. 1, page 3, par. 3).
	Chepurnov does not expressly disclose a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform the calibration and/or testing of the detector.
	Iwatschenko-Borho discloses a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform calibration and/or testing of a detector (par. [0081]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Chepurnov in view of the teachings of Iwatschenko-Borho to include a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform the calibration and/or testing of the detector.
	One would have been motivated to do so to gain an advantage of avoiding the need to manually perform the calibration and/or testing.

	Claim(s) 11-12, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurnov in view of Iwatschenko-Borho as applied to claim 10 above, and further in view of Edler and Sefzick.

	Regarding claim 11, Chepurnov modified teaches the system of claim 10. For the further limitations of claim 11, Examiner refers to the rejection of claim 1 above.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Chepurnov in view of the teachings of Edler and Sefzick.
	One would have been motivated to do so to gain an advantage recited in Sefzick of easing calibration of scintillators (Sefzick, page 571, left-hand column, first paragraph).

	Regarding claim 12, Examiner refers to the rejection of claim 2 above.

	Regarding claim 14, Examiner refers to the rejections of claims 1 and 11 above.

	Regarding claim 19, Chepurnov modified teaches the system of claim 14, wherein the programmable source controller module is operable to adjust intensities of the emulated radioactive event test pulses by adjusting an amplitude of corresponding electronic pulse signals that are applied to the pulse LED (Chepurnov, abstract).

Regarding claim 20, Chepurnov modified teaches the system of claim 14, wherein the programmable source controller module is operable to adjust a time interval between two or more emulated radioactive event test pulses by varying a time interval between two or more corresponding electronic pulse signals that are applied to the pulse LED (Chepurnov, abstract).

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurnov in view of Iwatschenko-Borho, Edler, and Sefzick as applied to claim 11 above, and further in view of Luitwieler.

	Regarding claim 13, Examiner refers to the rejection of claim 3 above.

	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurnov in view of Iwatschenko-Borho, Edler, and Sefzick as applied to claim 14 above, and further in view of Kaihola (US 5,357,114).

	Regarding claim 15, Chepurnov modified teaches the system of claim 14, but does not expressly disclose the circuitry of the electronic test source comprises at least two selectable circuit paths: a first circuit path for producing an electronic pulse signal of a first kind having a first electronic pulse shape such that application of the electronic pulse signal to the pulse LED results in emission of an alpha test pulse; and a second circuit path for producing an electronic pulse signal of a second kind having a second 
	Kaihola discloses at least two selectable circuit paths (col. 6 ln. 9-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Chepurnov in view of the teachings of Kaihola so that the circuitry of the electronic test source comprises at least two selectable circuit paths: a first circuit path for producing an electronic pulse signal of a first kind having a first electronic pulse shape such that application of the electronic pulse signal to the pulse LED results in emission of an alpha test pulse; and a second circuit path for producing an electronic pulse signal of a second kind having a second electronic pulse shape such that application of the electronic pulse signal of the second kind to the pulse LED, results in emission of a beta test pulse.
	One would have been motivated to do so to gain an advantage of providing reliable means for test pulse emissions.

	Regarding claim 16, Chepurnov modified teaches the system of claim 14, but does not expressly disclose the programmable source controller module is operable to, for each electronic pulse signal of the one or more electronic pulse signal(s), select the electronic pulse shape of the electronic pulse signal by selecting one or both of the first and second circuit paths wherein: when the first circuit path is selected, the electronic pulse signal of the first kind is produced and applied to the pulse LED, thereby resulting in emission of an alpha test pulse, when the second circuit path is selected, the electronic pulse signal of the second kind is produced and applied to the pulse LED, 
	Kaihola discloses at least two selectable circuit paths (col. 6 ln. 9-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Chepurnov in view of the teachings of Kaihola so that the programmable source controller module is operable to, for each electronic pulse signal of the one or more electronic pulse signal(s), select the electronic pulse shape of the electronic pulse signal by selecting one or both of the first and second circuit paths wherein: when the first circuit path is selected, the electronic pulse signal of the first kind is produced and applied to the pulse LED, thereby resulting in emission of an alpha test pulse, when the second circuit path is selected, the electronic pulse signal of the second kind is produced and applied to the pulse LED, thereby resulting in emission of a beta test pulse, and when both the first and second circuit paths are selected, an electronic pulse signal of a third kind having a third electronic pulse shape is produced and applied to the pulse LED, thereby resulting in emission of a gamma test pulse.
	One would have been motivated to do so to gain an advantage of providing reliable means for test pulse emissions.

	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chepurnov in view of Iwatschenko-Borho, Edler, and Sefzick as applied to claim 14 above, and further in view of Segelke (US 2006/0207066)

Regarding claim 17, Chepurnov modified teaches the system of claim 14, but does not expressly disclose (d) a lumi light emitting diode (LED) operable to emit light emulating background light as a result of a corresponding electronic lumi signal applied to the lumi LED; and (e) circuitry for producing the electronic lumi signal and applying the electronic lumi signal to the lumi LED, wherein an amplitude and/or duty cycle of the electronic lumi signal is adjustable such that the electronic lumi signal, when applied to the lumi LED, results in emission of the emulated background light comprising a sufficiently small number of photons so as to emulate single photon events corresponding to background luminescence and/or after-pulses.
Segelke discloses lumi light emitting diodes (LEDs) are high-brightness light sources (par. [0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Chepurnov in view of the teachings of Segelke to include (d) a lumi light emitting diode (LED) operable to emit light emulating background light as a result of a corresponding electronic lumi signal applied to the lumi LED; and (e) circuitry for producing the electronic lumi signal and applying the electronic lumi signal to the lumi LED, wherein an amplitude and/or duty cycle of the electronic lumi signal is adjustable such that the electronic lumi signal, when applied to the lumi LED, results in emission of the emulated background light 
One would have been motivated to do so to gain an advantage recited in Segelke of using a high brightness light source (Segelke, par. [0012]).

Regarding claim 18, Chepurnov modified teaches the programmable source controller module is operable to adjust the electronic lumi signal, thereby providing for programmable emission of the emulated background light and calibration and/or testing of the liquid scintillation counter based on (i) detection of the emulated radioactive event test pulses and (ii) detection of the emulated background light by the liquid scintillation counter. (Segelke, par. [0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Chepurnov in view of the further teachings of Segelke.
One would have been motivated to do so to gain an advantage recited in Segelke of using a high brightness light source (Segelke, par. [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884